Citation Nr: 0812935	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-37 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of right 
leg injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and R. B., translator


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to February 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO denied service connection for diabetes 
mellitus, hypertension, and residuals of right leg injury.


FINDINGS OF FACT

1.  Diabetes mellitus was not diagnosed during service or the 
year following service; but was diagnosed many years after 
service.

2.  Hypertension was not diagnosed during service or the year 
following service; but was diagnosed many years after 
service.

3.  No residual of right leg injury was noted at separation 
from active service; and right knee arthritis was not 
diagnosed during the year following service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred or aggravated in service; 
nor may it be presumed to have been incurred in service.  Id.

3.  No residual of right leg injury was incurred or 
aggravated in service; nor may right knee arthritis be 
presumed to have been incurred in service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus, hypertension, and residuals of a right leg wound.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including diabetes mellitus, hypertension, and 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran has reported that he was a prisoner of war (POW) 
after being captured by Japanese forces in 1943.  Certain 
diseases are presumed to be service connected if manifest in 
a former POW to a compensable degree at any time after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(c).  
In a January 2006 administrative decision, the RO found that 
the veteran may not be recognized as a former POW.  The 
veteran has not appealed that decision.  In addressing the 
veteran's service connection claims, the Board will not 
consider the veteran as a former POW.

A form from the Department of the Army of the Republic of the 
Philippines indicates that the veteran had recognized 
guerilla service from April 1945 to August 1945, and regular 
Philippine Army service from August 1945 to February 1946.  
The veteran had a physical examination in August 1945 for 
Philippine Army service.  At that time, his blood pressure 
was 98/76, and no musculoskeletal defects were noted.  In a 
January 1946 service discharge examination, urinalysis was 
negative for sugar.  The veteran's blood pressure was 100/60.  
No musculoskeletal defects were noted.

The claims file contains records of treatment of the veteran 
at Philippine service military facilities in 1947.  He 
received treatment for malaria and for a gastrointestinal 
disorder.  Those treatment records do not contain notations 
of diabetes, hypertension, or any right leg disorder.

The claims file does not contain other records of medical 
treatment of the veteran during the years immediately 
following his active service.  In January 2004, private 
physician M. A. B., M.D., wrote that the veteran was under 
her care.  Dr. B. noted that the veteran sustained a wound on 
the right knee while a prisoner of war during World War II, 
when a Japanese soldier hit him on that knee with a shovel.  
Dr. B. reported that the veteran had a residual scar on his 
right knee.

The veteran submitted a January 2005 affidavit from Mr. R. T. 
G., who reported that his father found the veteran near there 
home in August 1943.  Mr. G. indicated that at the time the 
veteran had a wound on his right leg, and reported having 
been taking prisoner while serving as a guerilla, and having 
escaped from his Japanese captors.

In May 2005, VA physician C. N., M.D., wrote that the veteran 
had current diagnoses of diabetes, hypertension, 
hyperlipidemia, reactive airways disease, and osteoarthritis 
of both knees.  In August 2005, the veteran's private 
physician Dr. B. indicated that she had begun treating him 
for diabetes mellitus in October 1988.

The veteran submitted an account, dated in May 2005, of his 
experiences during World War II.  He recounted that he joined 
a guerilla unit in 1943, that he was captured by Japanese 
soldiers, and that while he was a prisoner a Japanese soldier 
hit him a right leg with a shovel, and wounded that leg.  He 
indicated that he escaped from captivity, and went on to 
perform additional guerilla service until early 1946.

In March 2008, the veteran had a videoconference hearing at 
the RO before the undersigned Veterans Law Judge.  He 
reported that his diabetes had begun in approximately 2002.  
He stated that his hypertension was diagnosed in about 2001.  
He indicated that he did not know whether he had experienced 
any manifestations of diabetes or hypertension during his 
service in the 1940s.  He related that there were not any 
additional medical records from the 1940s.

There is no medical evidence that the veteran had diabetes 
during service, at separation from service in 1946, or during 
the year following separation from service.  There is medical 
evidence of diagnosis and treatment of diabetes, but not 
until many years after service.  There is no medical finding 
or opinion relating the current diabetes to any disease or 
other event during service.  The preponderance of the 
evidence is against service connection for diabetes, and the 
Board denies that appeal.

The few available medical records from during and soon after 
the veteran's service do not show any high blood pressure 
readings.  The veteran indicated that his hypertension was 
diagnosed many years after service.  As there is no medical 
evidence linking current hypertension to service, the Board 
denies service connection for hypertension.

The veteran has reported sustaining a right knee injury in 
1943, as a POW, before the 1945 and 1946 service that is 
considered active service for purposes of U. S. veteran's 
benefits.  No right leg disorder was found on the 1946 
service separation examination, and there is no record of 
right knee or leg problems during the year following service.  
Thus, the evidence does not indicate that at the conclusion 
of the veteran's active service he had any disorder residual 
to right leg injury.  The preponderance of the evidence is 
against service connection for residuals of a right leg 
injury.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2004 and August and October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained service medical records, post-service medical 
records and afforded the veteran the opportunity to give 
testimony before the Board.  VA need not conduct an 
examination with respect to the claims decided herein because 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4).  There is no evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies.  Thus, the duty to 
assist does not include obtaining a medical opinion in this 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of right leg 
injury is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


